Citation Nr: 0300865	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-06 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from September 1961 to 
August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for right ear hearing loss.  In 
the same decision, the RO granted service connection for 
hearing loss of the left ear.

The veteran testified before the undersigned Member of the 
Board at a hearing held at the Board in October 2002.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran currently has auditory thresholds greater 
than 40 decibels at three frequencies in the right ear and 
his speech recognition score for the right ear is less 
than 94 percent.

3.  The evidence reasonably shows that the veteran's 
current right ear hearing loss had its origins in service.





CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that substantial 
revisions have been made to the laws and regulations 
concerning the VA's duties in developing a claim for a VA 
benefits.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was enacted.  The VCAA redefines the 
VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a 
claim and includes an enhanced duty to notify the claimant 
as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& 
Supp. 2002).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his 
claimed disorder.  There is no indication of additional 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in the 
March 2002 Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).  In that issuance, the RO 
notified the veteran that evidence of a nexus between his 
right ear hearing loss and service was required in order 
to grant his claim.  The RO also cited to the provisions 
of 38 C.F.R. § 3.159 (2002), indicating that the VA would 
obtain all identifiable medical records (providing that 
the veteran provided signed releases, as necessary) and 
that, if such efforts proved unsuccessful, the VA would 
inform the veteran that it was his ultimate responsibility 
to furnish such evidence.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (the VA's duties include 
providing a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim and a 
description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA 
would attempt to obtain on his behalf).

Given the extent of the development and notification 
accomplished by the RO, the Board finds that full 
compliance with the provisions of these newly enacted laws 
has already been achieved in this case.  As such, the 
Board is satisfied that no prejudice to the veteran will 
result from an adjudication of his claim in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit 
flowing to the veteran are to be avoided).

II.  Factual Background

Service medical records indicate that the results of a 
voice whisper test, conducted at his September 1960 
entrance examination, were 15/15 in the right ear.  An 
April 1963 service medical record noted high tone hearing 
loss bilaterally.  An audiogram, conducted in April 1963, 
noted puretone thresholds in the right ear were as 
follows:

 

At the July 1963 separation examination, puretone 
thresholds in the right ear were as follows:

 

High frequency hearing loss, probably secondary to noise 
trauma, was noted on the separation examination report.

An October 2001 VA audiology examination report noted 
puretone thresholds in the right ear were as follows:

 

His speech recognition score for the right ear was 84 
percent.  The examiner did not review the veteran's claims 
file for the examination.  However, he stated that 
"if...there is evidence of hearing loss on his active duty 
discharge physical, the loss would be service connected."

A December 2001 private audiogram indicated that puretone 
thresholds in the right ear were as follows:

 

His speech recognition score in his right ear was 76 
percent.  The private physician, who conducted the 
audiogram, noted severe hearing loss in the high frequency 
levels.

The veteran and his wife testified before the undersigned 
acting Member of the Board at a hearing held at the 
central office on October 2002.  The veteran stated that 
he had experienced hearing loss in both ears since 
service.  He reported that he had worked on the flightline 
without ear protection on many occasions.  The veteran's 
wife testified that she had known the veteran since before 
he went into service.  She stated that, on his return from 
service, she noticed he began to have problems hearing her 
and following conversations.

III.  Criteria

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may 
be granted if the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 26 decibels or greater; or the speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, 
the Board finds that the evidence supports a grant of 
service connection for right ear hearing loss.  The United 
States Court of Appeals for Veterans Claims (Court) has 
held that generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); see also Rose v. West, 11 Vet. App. 
169, 171 (1998).

The veteran currently has a level of hearing loss that is 
considered a disability for VA compensation purposes.  His 
auditory threshold is greater than 40 decibels at three 
frequencies in the right ear, and he has a speech 
recognition score lower than 94 percent in the right ear.  
See 38 C.F.R. § 3.385.

The question of whether the veteran's current disability 
had its onset in or is otherwise related to active 
service, involves competent medical evidence as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
The Board notes that there are indications in the service 
medical records of a fluctuation in hearing acuity which 
include decreased hearing in the right ear.  An April 1963 
service medical record notes bilateral high tone hearing 
loss.  The July 1963 separation examination report 
specifically notes high frequency hearing loss, which was 
probably secondary to noise trauma.  The Board notes that 
the applicable law and regulations do not require that 
there be hearing loss recorded in the service medical 
records which met the severity requirements of 38 C.F.R. 
§ 3.385 during service.  See Hensley v. Brown, 5 Vet. App. 
155 (1993).

The October 2001 VA examination report noted that 
"if...there is evidence of hearing loss on his active duty 
discharge physical, the loss would be service connected."  
This effectively provides a nexus between the current 
hearing loss and the hearing loss noted in service.  
Accordingly, as hearing loss in the right ear is reflected 
in the July 1963 separation examination report, service 
connection for right ear hearing loss is granted.


ORDER

Entitlement to service connection for right ear hearing 
loss is granted.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

